FILED
                            NOT FOR PUBLICATION                             SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10226

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00799-JAT

  v.
                                                 MEMORANDUM *
PERFECTO FLORES-ROSAS, a.k.a.
Javier Dominguez-Flores,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Perfecto Flores-Rosas appeals from the revocation of his supervised release

and the 10-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Flores-Rosas’s counsel has filed a brief stating


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Flores-Rosas the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  11-10226